DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-4, 6, 8, 10-14, 16-19, 21, 23, 24, 26 and 71-103 are pending in the application.  Claims 5, 7, 9, 15, 20, 22, 25 and 27-70 are cancelled.  Claims 71-103 are newly-added.
Priority
This application is a U.S. National Stage entry of PCT/US2018/026002, filed 04/04/2018, and claims the benefit of and priority to U.S. Provisional Patent Application Serial No. 62/481,460, filed April 4, 2017.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed methods of treating and/or preventing side effects associated with chemotherapy exposure (claims 1-4, 6, 8, 10-14, 16-19, 21, 23. 26 and 71), methods of treating and/or preventing one or more side effects associated with radiation and/or chemotherapy exposure during and/or following radiation and/or chemotherapy exposure, wherein the loading dose is only administered one time as an initial dose (claims 72-87), and methods of treating and/or preventing one or more side effects associated with radiation exposure in a subject during and/or or following radiation exposure, optionally in combination with chemotherapy exposure, wherein the radiation exposure comprises at least one radiation treatment that is administered 5 days a week for 1 to 10 weeks (claims 88-103), are novel and unobvious over the prior art.  The closest prior art is Weitzel (Molecular Cancer Therapeutics 2014 14(1):70-79; cited by Applicants), which (throughout) teaches methods of treating one or more side effects associated with radiation exposure.  However, this reference alone, or its combination with any other prior art of record, does not teach the claimed methods comprising treating and/or preventing one or more side effects associated with radiation and chemotherapy exposure, or the claimed methods comprising treating and/or preventing one or more side effects associated with radiation exposure.  
Any comments considered necessary by applicant must be submitted no later than the payment 
Conclusion
Claims 1-4, 6, 8, 10-14, 16-19, 21, 23, 24, 26 and 71-103, renumbered 1-52 in the final claims, are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625